 



EXHIBIT 10.15
REAFFIRMATION OF GUARANTEE
AND COLLATERAL AGREEMENT
AND OPERATING BANK GUARANTY
               REAFFIRMATION of the GUARANTEE AND COLLATERAL AGREEMENT AND
OPERATING BANK GUARANTY (as amended, supplemented or otherwise modified from
time to time, the “Reaffirmation”), dated as of October 16, 2006, made by BALLY
TOTAL FITNESS HOLDING CORPORATION (the “Borrower”) and each of the other
signatories hereto (together with the Borrower, the “Grantors”), in favor of
JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
               WHEREAS, the Borrower, the several lenders from time to time
parties thereto and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), as agent for such lenders (in such capacity, the “Agent”), are parties to
the Credit Agreement, dated as of November 18, 1997, as amended and restated as
of November 10, 1999, as further amended and restated as of December 21, 2001,
as further amended and restated as of July 2, 2003, as further amended and
restated as of October 14, 2004 (as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);
               WHEREAS, in connection with the Existing Credit Agreement, the
Borrower and certain of its Subsidiaries have entered into the Guarantee and
Collateral Agreement, dated as of November 18, 1997 (as amended, confirmed,
reaffirmed, restated and supplemented prior to the date hereof, the “Guarantee
and Collateral Agreement”), in favor of JPMorgan Chase Bank, N.A., as collateral
agent (capitalized terms used and not defined herein having the meaning set
forth therein or in the Credit Agreement (as defined below));
               WHEREAS, the Borrower and certain of its Subsidiaries have
entered into the Operating Banks Guaranty Agreement as of November 18, 1997 (as
amended, confirmed, reaffirmed, restated and supplemented prior to the date
hereof, the “Operating Bank Guaranty”) in favor of the Operating Banks (as
defined in the Credit Agreement);
               WHEREAS, the Borrower, the requisite lenders parties thereto and
the Agent will amend and restate the Existing Credit Agreement as of October 16,
2006 (as further amended, restated, supplemented and modified from time to time,
the “Credit Agreement”) (a) to provide for (i) a four-year senior secured
revolving credit facility in an aggregate principal amount of $44,000,000 (the
“Revolving Credit Facility”), (ii) a four-year senior secured “tranche B” term
loan facility in an aggregate principal amount of $205,900,000 (the “Tranche B
Term Loan Facility”) and (iii) a four-year senior secured delayed-draw term loan
facility in an aggregate principal amount of $34,100,000 (the “Delayed-Draw Term
Loan Facility” and, together with the Tranche B Term Loan Facility, the “Term
Loan Facilities”), in order, first, with respect to the Tranche B Term Loan
Facility, to refinance certain indebtedness under the Existing Credit Agreement,
second, with respect to the Delayed-Draw Term Loan Facility, to finance or
refinance the purchase price or cost of construction or improvement of certain
capital expenditures, including the acquisition, improvement or development of
real or personal, movable or immovable property, and third, with respect to the
Tranche B Term Loan Facility and the Revolving Credit Facility, for general
corporate and working capital purposes, (b) to amend certain covenants and
(c) otherwise to amend the Existing Credit Agreement and restate it in its
entirety as more fully set forth therein;
               WHEREAS, a portion of the extensions of credit under the Credit
Agreement represent amounts converted from extensions of credit made under the
Existing Credit Agreement;

 



--------------------------------------------------------------------------------



 



2
               WHEREAS, all obligations of the Borrower under the Existing
Credit Agreement shall continue in full force and effect under the Credit
Agreement and the notes delivered thereunder (if any);
               WHEREAS, the Borrower is a member of an affiliated group of
companies that includes each other Grantor;
               WHEREAS, the proceeds of the extensions of credit under the
Credit Agreement have been and will be used in part to enable the Borrower to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;
               WHEREAS, the Borrower and the other Grantors are engaged in
related businesses, and each Grantor has derived and will derive substantial
direct and indirect benefit from the making of the extensions of credit under
the Credit Agreement;
               WHEREAS, it is a condition precedent to the effectiveness of the
Credit Agreement that, among other things, the Grantors shall have reaffirmed
the Guarantee and Collateral Agreement and the Operating Bank Guaranty as set
forth herein by executing and delivering this Reaffirmation to the Collateral
Agent for the benefit of the Operating Banks and each other holder of Secured
Obligations (as defined in the Credit Agreement);
               WHEREAS, all obligations, liabilities and indebtedness of the
Borrower and its Subsidiaries under the Guarantee and Collateral Agreement and
the Operating Bank Guaranty shall continue in full force and effect after giving
effect to the amendment and restatement of the Existing Credit Agreement
pursuant to the Credit Agreement, without impairment, interruption, novation or
discharge;
               NOW, THEREFORE, in consideration of the premises and to induce
the Collateral Agent and the Lenders to execute and deliver the Credit Agreement
and to continue to make their respective extensions of credit to the Borrower
under the Credit Agreement, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Lenders, the Operating Banks and each other holder
of Secured Obligations, to reaffirm the Guarantee and Collateral Agreement and
the Operating Bank Guaranty, after giving effect to the amendment and
restatement of the Existing Credit Agreement pursuant to the Credit Agreement,
as follows, and each Grantor hereby agrees, with respect to each of the other
Collateral Documents that it has executed, that:
     (i) all of its obligations, liabilities and indebtedness under the
Guarantee and Collateral Agreement, the Operating Bank Guaranty and the other
Collateral Documents remain in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, after giving effect to the amendment
and restatement of the Existing Credit Agreement pursuant to the Credit
Agreement, the making or continuance of any Tranche B Term Advances,
Delayed-Draw Term Advances, Revolving Advances and/or other extensions of
credit, the incurrence or continuance of any other Secured Obligations and any
other circumstance whether similar or dissimilar to any of the foregoing;
     (ii) all of the Liens and security interests created and arising under the
Guarantee and Collateral Agreement and the other Collateral Documents remain in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, and having the same perfected status and priority, as collateral
security for the Secured Obligations and Obligations (as defined in the
Guarantee and Collateral Agreement), after giving effect to the amendment and
restatement of the Existing Credit Agreement pursuant to the Credit Agreement,
the making of any Tranche B Term Advances, Delayed-Draw Term Advances, Revolving
Advances and/or other extensions of credit, the incurrence or continuance of any
other Secured Obligations and Obligations (as defined in the Guarantee and
Collateral Agreement) and any other circumstance whether similar or dissimilar
to any of the foregoing;
     (iii) all of the obligations, liabilities and indebtedness of the Borrower
under the Existing Credit Agreement, as amended and restated by the Credit
Agreement (A) are continued in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, after giving effect to the amendment
of the Existing Credit Agreement pursuant to the Credit Agreement, the making of
any Tranche B Term Advances, Delayed-Draw Term Advances, Revolving Advances
and/or other extensions of credit, the incurrence or continuance of any other
Secured Obligations and any other circumstance whether similar or dissimilar to
any

 



--------------------------------------------------------------------------------



 



3
of the foregoing, and (B) constitute Secured Obligations and Obligations (as
defined in the Guarantee and Collateral Agreement);
     (iv) the perfected status and priority of each Lien and security interest
created under the Guarantee and Collateral Agreement or any other Collateral
Document continue in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to the amendment and
restatement of the Existing Credit Agreement pursuant to the Credit Agreement,
the making of any Tranche B Term Advances, Delayed-Draw Term Advances, Revolving
Advances and/or other extensions of credit, the incurrence or continuance of any
other Secured Obligations and Obligations (as defined in the Guarantee and
Collateral Agreement) and any other circumstance whether similar or dissimilar
to any of the foregoing, as collateral security for the Secured Obligations
including the Secured Obligations arising under the Letters of Credit;
     (v) principal amounts, interest rates and fees under the Existing Credit
Agreement are increased and maturity dates are extended pursuant to the Credit
Agreement and all such amounts constitute obligations secured and/or guaranteed
under the Guarantee and Collateral Agreement and the other Collateral Documents;
     (vi) all references in the Guarantee and Collateral Agreement to the
Existing Credit Agreement shall be references to the Credit Agreement;
     (vii) all references in the Guarantee and Collateral Agreement to “Credit
Documents” shall be references to Credit Documents as defined in the Credit
Agreement;
     (viii) it confirms and reaffirms all of its obligations, including the
grant of any security, under the Guarantee and Collateral Agreement, the
Operating Bank Guaranty and the other Collateral Documents after giving effect
to the amendment and restatement of the Existing Credit Agreement pursuant to
the Credit Agreement;
     (ix) agrees that the terms of the Guarantee and Collateral Agreement, the
Operating Bank Guaranty and the other Collateral Documents are incorporated
herein as if set forth in full herein; and
     (x) Schedules 1 through 6 of the Guarantee and Collateral Agreement are
replaced in their entirety by Schedules 1 through 6 attached hereto; each
representation and warranty in the Guarantee and Collateral Agreement expressly
related to October 14, 2004 (other than Section 4.12 thereof) shall from the
date hereof and hereafter instead be deemed made as of the date of this
Reaffirmation (it being understood that the foregoing shall not be construed as
a waiver in respect of such representations and warranties as in effect prior to
the date hereof); and Annex 1 of the Operating Bank Guaranty is replaced in its
entirety by Annex 1 attached hereto.
               The Agent, on behalf of the Secured Creditors, agrees that,
notwithstanding provisions of the Guarantee and Collateral Agreement to the
contrary, the Borrower and its Subsidiaries shall not be required (i) to pledge
Capital Stock of a Joint Venture or New Venture to the extent provided in clause
(ii) of Section 3.01(b) of the Credit Agreement, or (ii) to grant a security
interest in equipment acquired after the Closing Date to the extent that the
relevant Grantor is prohibited from granting a security interest in such
equipment by covenants creating the purchase money security interest in favor of
the vendors of such equipment.
               By executing and delivering this Reaffirmation, each Grantor
(i) which was not previously a party to either the Guarantee and Collateral
Agreement or the Operating Bank Guaranty hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor thereunder and a party to the Operating
Bank Guaranty as a Guarantor thereunder, in each case, with the same force and
effect as if originally named therein as a Grantor or Guarantor (as the case may
be) and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor or Guarantor thereunder (it
being understood that, without limitation, the Borrower is a guarantor of
Operating Bank Obligations owed by its Subsidiaries and an obligation with
respect to Operating Bank Obligations) and (ii) acknowledges and agrees that
references in the Operating Bank Guaranty to the “Credit Agreement” shall refer
to the Credit Agreement as defined in this Reaffirmation.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



4
               IN WITNESS WHEREOF, each of the undersigned has caused this
Reaffirmation to be duly executed and delivered as of the date first above
written.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:   /s/ Ronald G. Eidell    
 
     
 
Title: Senior Vice President and Chief Financial Officer    

59TH STREET GYM LLC
708 GYM, LLC
ACE, LLC
BALLY FITNESS FRANCHISING, INC.
BALLY FRANCHISE RSC, INC.
BALLY FRANCHISING HOLDINGS, INC.
BALLY REAL ESTATE II LLC
BALLY REAL ESTATE III LLC
BALLY REAL ESTATE IV LLC
BALLY TOTAL FITNESS CORPORATION
BALLY TOTAL FITNESS INTERNATIONAL, INC.
BALLY TOTAL FITNESS OF MISSOURI, INC.
BALLY TOTAL FITNESS OF TOLEDO, INC.
BALLY’S FITNESS AND RACQUET CLUBS, INC.
BALLY REFS WEST HARTFORD, LLC
BFIT REHAB OF WEST PALM BEACH, INC.
BALLY TOTAL FITNESS OF CONNECTICUT COAST, INC.
BALLY TOTAL FITNESS OF CONNECTICUT VALLEY, INC.
CRUNCH L.A. LLC
CRUNCH WORLD LLC
FLAMBE LLC
GREATER PHILLY NO. 1 HOLDING COMPANY
GREATER PHILLY NO. 2 HOLDING COMPANY
HEALTH & TENNIS CORPORATION OF NEW YORK
HOLIDAY HEALTH CLUBS OF THE EAST COAST, INC.
BALLY TOTAL FITNESS OF UPSTATE NEW YORK, INC.
BALLY TOTAL FITNESS OF COLORADO, INC.
BALLY TOTAL FITNESS OF THE SOUTHEAST, INC.
HOLIDAY/SOUTHEAST HOLDING CORP.
BALLY TOTAL FITNESS OF CALIFORNIA, INC.
BALLY TOTAL FITNESS OF THE MID-ATLANTIC, INC.
BTF/CFI, INC.
BALLY TOTAL FITNESS OF GREATER NEW YORK, INC.
JACK LA LANNE HOLDING CORP.
BALLY SPORTS CLUBS, INC.
MISSION IMPOSSIBLE, LLC
NEW FITNESS HOLDING CO., INC.
NYCON HOLDING CO., INC.
BALLY TOTAL FITNESS OF PHILADELPHIA, INC.
BALLY TOTAL FITNESS OF RHODE ISLAND, INC.
RHODE ISLAND HOLDING COMPANY
BALLY TOTAL FITNESS OF THE MIDWEST, INC.
BALLY TOTAL FITNESS OF MINNESOTA, INC.
SOHO HO LLC

 



--------------------------------------------------------------------------------



 



5
TIDELANDS HOLIDAY HEALTH CLUBS, INC.
U.S. HEALTH, INC.
WEST VILLAGE GYM AT THE ARCHIVES LLC
BALLY TOTAL FITNESS FRANCHISING, INC.
CRUNCH CFI CHICAGO, LLC

                 
 
  By:   /s/ Ronald G. Eidell                  
 
               
 
      Title:   Senior Vice President and Chief Financial Officer    
 
          for each of the Grantors listed above    

 



--------------------------------------------------------------------------------



 



6

                  ACKNOWLEDGED AND AGREED    
 
                JPMORGAN CHASE BANK, N.A., as Collateral Agent    
 
           
 
  By:   /s/ Thomas H. Kozierk    
 
     
 
   
 
           
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



7
               IN WITNESS WHEREOF, each of the undersigned has caused this
Reaffirmation of the Guaranty Agreement to be duly executed and delivered by its
duly authorized officer on the 16th day of October 2006.
59TH STREET GYM LLC
708 GYM, LLC
ACE, LLC
BALLY FITNESS FRANCHISING, INC.
BALLY FRANCHISE RSC, INC.
BALLY FRANCHISING HOLDINGS, INC.
BALLY REAL ESTATE II LLC
BALLY REAL ESTATE III LLC
BALLY REAL ESTATE IV LLC
BALLY TOTAL FITNESS CORPORATION
BALLY TOTAL FITNESS INTERNATIONAL, INC.
BALLY TOTAL FITNESS OF MISSOURI, INC.
BALLY TOTAL FITNESS OF TOLEDO, INC.
BALLY’S FITNESS AND RACQUET CLUBS, INC.
BALLY REFS WEST HARTFORD, LLC
BFIT REHAB OF WEST PALM BEACH, INC.
BALLY TOTAL FITNESS OF CONNECTICUT COAST, INC.
BALLY TOTAL FITNESS OF CONNECTICUT VALLEY, INC.
CRUNCH L.A. LLC
CRUNCH WORLD LLC
FLAMBE LLC
GREATER PHILLY NO. 1 HOLDING COMPANY
GREATER PHILLY NO. 2 HOLDING COMPANY
HEALTH & TENNIS CORPORATION OF NEW YORK
HOLIDAY HEALTH CLUBS OF THE EAST COAST, INC.
BALLY TOTAL FITNESS OF UPSTATE NEW YORK, INC.
BALLY TOTAL FITNESS OF COLORADO, INC.
BALLY TOTAL FITNESS OF THE SOUTHEAST, INC.
HOLIDAY/SOUTHEAST HOLDING CORP.
BALLY TOTAL FITNESS OF CALIFORNIA, INC.
BALLY TOTAL FITNESS OF THE MID-ATLANTIC, INC.
BTF/CFI, INC.
BALLY TOTAL FITNESS OF GREATER NEW YORK, INC.
JACK LA LANNE HOLDING CORP.
BALLY SPORTS CLUBS, INC.
MISSION IMPOSSIBLE, LLC
NEW FITNESS HOLDING CO., INC.
NYCON HOLDING CO., INC.
BALLY TOTAL FITNESS OF PHILADELPHIA, INC.
BALLY TOTAL FITNESS OF RHODE ISLAND, INC.
RHODE ISLAND HOLDING COMPANY
BALLY TOTAL FITNESS OF THE MIDWEST, INC.
BALLY TOTAL FITNESS OF MINNESOTA, INC.
SOHO HO LLC
TIDELANDS HOLIDAY HEALTH CLUBS, INC.
U.S. HEALTH, INC.
WEST VILLAGE GYM AT THE ARCHIVES LLC
BALLY TOTAL FITNESS FRANCHISING, INC.
CRUNCH CFI CHICAGO, LLC

             
 
  By:   /s/ Ronald G. Eidell    
 
     
 
   
 
           
 
  Title:   Senior Vice President and Chief Financial Officer    
 
      for each of the Grantors listed above    

 